Citation Nr: 0316738	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from December 1958 to October 
1962.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The RO has satisfied the requirements of the Veterans 
Claims Assistance Act of 2000.

2.  Competent medical evidence does not indicate that the 
veteran's current hearing loss is related to his period of 
active service.

3.  Competent medical evidence does not indicate that the 
veteran's current tinnitus is related to his period of active 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A  (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the July 2000 rating decision, the April 2001 
statement of the case, the December 2002 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the veteran of which evidence he was 
to provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
February 2001.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains the veteran's service medical records 
and VA treatment records.  The veteran was also given a new 
VA audiological examination in October 2001, as well as the 
opportunity to testify at a hearing before the Board on this 
appeal, which he declined in writing in July 2001.

The evidence for review in this case includes the veteran's 
service medical records, VA treatment records dated from 
October 1999 to August 2001, and the results of the VA 
audiological examination conducted in October 2001.  
Additionally, the veteran and his representatives have 
submitted written statements and argument in support of these 
claims.  In reaching its decision herein, the Board has 
carefully reviewed, considered and weighed the probative 
value of all of the relevant evidence of record.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the veteran avers that he was exposed to 
acoustic trauma during his period of active service, where he 
worked as an aircraft mechanic.  He believes that this 
exposure led to his current hearing loss and tinnitus.  He 
also states that his tinnitus actually began during the last 
six months of his service.

The Board has reviewed the veteran's service medical records.  
Initially, the Board notes that there are no recorded 
comments addressing any tinnitus in these records.  The 
veteran's October 1958 entry examination report was negative 
for complaints pertaining to hearing loss or tinnitus, and a 
hearing test revealed findings of 15/15 for the whisper voice 
and spoken voice tests for each ear.  

The veteran underwent three audio tests during his active 
service.  A December 1958 hearing conservation data report 
confirmed his assignment to a flight squad and revealed his 
report that he seldom or never wore ear protection other than 
dry cotton during exposure to loud noise.  At the concurrent 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
-10
-10
LEFT
-5
-10
-5
-5
-5

A November 1961 hearing conservation data report noted 
current noise exposure at two hours per day, and the veteran 
again stated that he seldom or never wore ear protection 
other than dry cotton during exposure to loud noise.  At the 
companion audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
-10
-10
LEFT
5
0
0
0
10

A March 1962 hearing conservation report revealed the results 
of the latest audiological evaluation in pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
0
0
0
5

The veteran's September 1962 discharge examination report 
assessed the veteran's hearing as normal, and listed findings 
of 15/15 for the whisper and spoken voice tests for each ear.  
There were no complaints pertaining to hearing loss or 
tinnitus on this report.  The concurrent audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
10
10
15
-
10

The Board recognizes that these service testing results do 
document hearing loss between the veteran's entry into and 
exit from active service.  This level of hearing loss, 
however, still placed the veteran's hearing within a normal 
range, as noted on his exit examination report and by the VA 
audiologist at an October 2001 VA examination.   A claim for 
service connection for hearing loss is distinct from many 
other claims for service connection, in that an award of 
service connection for hearing loss must also satisfy the 
threshold requirements for impaired hearing as defined at 
38 C.F.R. § 3.385.  The recorded loss during active service, 
however, does not rise to these levels, even after ISO 
conversion.  

There is also no evidence in the claims folder of any 
immediate post-service medical assessment and treatment for 
hearing loss or tinnitus; the first relevant medical evidence 
(noting complaints of hearing loss) is dated around January 
2000, over 25 years after the veteran's active service.  
Accordingly, absent this element of sufficient proof of 
disability in service or within an appropriate presumptive 
period thereafter, the veteran's claims for service 
connection for hearing loss and tinnitus do not appear to 
survive scrutiny under VA law.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board observes, however, that it is not required that 
hearing loss be shown during service.  The United States 
Court of Appeals for Veterans Claims (the Court) has held, 
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  In that case, the Court 
agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

The Board observes that the veteran's service records confirm 
his claimed occupation as an aircraft mechanic.  Accordingly, 
the Board will concede that he may have had the requisite 
level of exposure to acoustic trauma during service, as 
required for the first element of the Hensley test.

As to the requisite level of hearing loss, as required for 
the second and third elements of the Hensley test, the record 
reveals that the veteran initially had his hearing tested at 
a VA medical facility in July 2001.  The VA treatment report 
stated that pure tone audiometry for the right ear revealed 
hearing sensitivity within normal limits from 250 Hertz (Hz) 
to 1000 Hz, but a moderate to severe sensorineural hearing 
loss from 1500 to 8000 Hz.  Testing for the left ear revealed 
hearing sensitivity to be within normal limits from 250 Hz to 
1500 Hz, and a moderate to severe sensorineural hearing loss 
from 2000 to 8000 Hz.  Speech discrimination ability was 
assessed at poor in the right ear (58 percent), but fairly 
good for the left ear (78 percent).

At the veteran's October 2001 VA audiological evaluation, he 
reported that he continued work as an aircraft mechanic and 
as a heavy equipment mechanic since his service discharge, 
but that he had used better hearing protection.  He also 
reported noise exposure after service from operation of snow 
machines from farm use.  He further stated that he had 
experienced tinnitus, in the form of a bilateral ringing, 
since the last year of active service, and that this ringing 
was fairly constant.  At this authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
70
70
LEFT
15
20
45
70
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 84 percent in the left ear.  
After this evaluation, the examiner stated that thresholds 
for the right ear were within normal limits through 1000 Hz, 
with a moderate to severe sensorineural hearing loss at 1500 
to 8000 Hz.  For the left ear, there was mild to severe 
sensorineural hearing loss at 1500 to 6000 Hz, profound at 
8000 KHz.  In summary, the examiner opined that the veteran's 
currently diagnosed hearing loss and tinnitus is not likely 
related to service, given the normal thresholds across the 
frequency range as noted on his discharge audiogram.  

In light of the July 2001 and October 2001 current clinical 
testing results, the Board finds that the second and third 
elements of the Hensley test have been met by competent 
medical evidence of record.

The crux of the veteran's hearing loss claim is sufficient 
evidence of a nexus between his active service and his 
current impaired hearing.  In her October 2001 written 
report, the VA audiologist reported that she had reviewed the 
veteran's claims file, including his service medical records.  
In light of her uncontroverted medical opinion that the 
veteran's current hearing loss is not related to his active 
service, however, the Board finds that the last requirement 
of the Hensley test has not been met, and so the veteran's 
claim for hearing loss cannot be awarded here.

Further, with regards to the veteran's claim for service 
connection for tinnitus, the Board holds that this claim also 
does not warrant service connection.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303, 3.307, 3.309.  Although there is current, 
competent medical evidence of record of tinnitus, there is no 
credible evidence of tinnitus noted in service or within the 
appropriate presumptive period thereafter (in fact, not until 
October 2001), and the Board again observes the October 2001 
VA examiner's uncontroverted medical opinion that the 
veteran's current tinnitus is not related to his period of 
active service.  The Board recognizes that it may accept the 
veteran's assertion that he first experienced symptoms of 
ringing in his ears during the last six months of his active 
service as credible evidence of the same.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent any competent 
medical evidence of a nexus between his period of active 
service and his current diagnosis, however, the veteran's 
claim for service connection for tinnitus still must fail.

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against both of the veteran's claims, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

